803 F.2d 720
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.JERRY MILLS, Plaintiff-Appellantv.MUSKEGON COUNTY JAIL ADMINISTRATION, Defendant-Appellee.
No. 86-1441.
United States Court of Appeals, Sixth Circuit.
Sept. 8, 1986.

1
BEFORE:  JONES and MILBURN, Circuit Judges;  and CONTIE, Senior Circuit Judge

ORDER

2
This matter has been referred to this panel pursuant to Rule 9(a), Rules of the Sixth Circuit.  Appellant has not responded to this Court's July 9, 1986, order to show cause why the appeal should not be dismissed for lack of jurisdiction because of a late filed notice of appeal.


3
It appears from the record that on February 13, 1985, a judgment was entered dismissing appellant's civil rights action, and on February 25, 1985, he filed (served February 20) a motion to set aside judgment and reinstate complaint.  The district court construed this motion as being pursuant to Rule 60(b), Federal Rules of Civil Procedure, and denied it on March 17, 1986.  On May 5, 1986, appellant filed a notice of appeal from the March 17, denial of his Rule 60(b) motion.  The notice of appeal was filed 19 days late.  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.


4
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a) is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.  Peake v. First National Bank & Trust Co., 717 F.2d 1016 (6th Cir. 1983).  Rule 26(b) specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


5
It is ORDERED that the appeal be and hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.